                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 JARRETT M. JAMES,

        Petitioner,                                                    ORDER
 v.
                                                              Case No. 20-cv-164-bbc
 MATTHEW MARSKE,

        Respondent.


       Petitioner Jarrett M. James originally had a deadline of March 17, 2020 to pay the $5

filing fee or submit a motion for leave to proceed without prepayment in this case. Now

petitioner has submitted a letter stating that he that he is having difficulties obtaining the

funds to submit to the court.

       Federal law does not permit a court to waive a prisoner’s entire obligation to pay filing

fees, but it does allow a qualifying individual to proceed without prepaying some or all of the

filing fee. To determine whether petitioner qualifies as indigent, any motion for leave to

proceed without prepayment of the filing fee must include a certified copy of petitioner’s

inmate trust fund account statement (or institutional equivalent) for the six-month period

beginning approximately June 23, 2019, through the date of the petition, December 23, 2019.

       Petitioner has also filed a request for appointment of counsel. There is no right to

counsel in federal habeas proceedings under § 2254. See, e.g., Pennsylvania v. Finley, 481 U.S.

551, 555 (1987). Rather, a district court may appoint counsel for a habeas corpus petitioner

only where the petitioner is (1) “financially eligible” for such an appointment under the

Criminal Justice Act (CJA), and (2) such an appointment would serve “the interests of justice.”
                                             2
18 U.S.C. § 3006A(a)(2). Petitioner did not submit any financial information and, therefore,

fails to meet the criteria. Accordingly, the court will deny petitioner’s motion at this time.




                                            ORDER

       IT IS ORDERED that:

       1.      Petitioner Jarrett M. James may have an enlargement of time, to May 11, 2020,

to pay the $5 filing fee or submit a properly supported motion for leave to proceed without

prepayment of the filing fee.

       2.      If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before May 11, 2020, I will assume that petitioner wishes to

withdraw this action voluntarily and will dismiss the action this petition.

       3.      Petitioner Jarrett M. James’s request for appointment of counsel is DENIED

without prejudice.




               Entered this 9th day of April, 2020.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
